Citation Nr: 0702875	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-18 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service in the U.S. Navy from November 
1942 to December 1945.  He died in November 2006.


FINDING OF FACT

On December 22, 2006, prior to a final determination on the 
veteran's appeal seeking service connection for bilateral 
hearing loss and tinnitus, the Board of Veterans' Appeals 
(Board) received notification from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, that the 
veteran had died in November 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims of 
service connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

By May 2003 rating decision, the RO denied the veteran's 
claims for service connection for bilateral hearing loss and 
for tinnitus.  The veteran perfected an appeal of that 
decision and the appeal was certified to the Board in October 
2004.  Unfortunately, on December 22, 2006, the Board 
received written confirmation that the veteran had died in 
November 2006.  As a matter of law, veteran's claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 )1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 20.1302 (2006).
In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. §  
20.1106.


ORDER

The appeal is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


